NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0092n.06
                           Filed: February 3, 2009

                                           No. 08-5602

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


FLOYD KYES,                                  )
                                             )
   Plaintiff/Counter Defendant - Appellant, )
                                             )
v.                                           )       ON APPEAL FROM THE UNITED
                                             )       STATES DISTRICT COURT FOR THE
BASKIN AUTO TRUCK & TRACTOR, INC.; )                 WESTERN DISTRICT OF TENNESSEE
DONALD BASKIN, Sr., Individually,            )
                                             )
   Defendants/CounterPlaintiffs - Appellees. )



       Before: MARTIN and COOK, Circuit Judges; WATSON, District Judge.*


       COOK, Circuit Judge. Plaintiff-appellant Floyd Kyes, of New York, brings this contract

action, arising out of the purchase of a 1988 Mack Superliner truck, against Baskin Auto Truck &

Tractor, Inc. (“Baskin”), of Tennessee. He alleges violation of the Federal Odometer Act, 49 U.S.C.

§§ 32701, et seq., fraudulent and negligent misrepresentation, breach of contract, and detrimental

reliance, and seeks rescission and damages. The district court granted summary judgment to Baskin

on all claims, including Baskin’s counterclaim for reasonable attorney’s fees, in orders dated June

25 and December 12, 2007, and April 10, 2008. Because we find that the district court’s orders




       *
         The Honorable Michael H. Watson, United States District Judge for the Southern District
of Ohio, sitting by designation.
No. 08-5602
Kyes v. Baskin Auto Truck & Tractor, Inc.

carefully and correctly set out the facts and governing law, we adopt the reasoning of those three

orders with regard to the issues before us, and affirm the court’s judgments.




                                               -2-